DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 05/02/2022.
Claims 1, 17, and 9 are amended.
Claims 4, 5, 6, 12, 13, 14, 20, 21, 22 are cancelled.
Claims 1, 2, 3, 7, 8, 9, 10, 11, 15, 16, 17, 18, 19, 23, 24 are presented for examination.


Response to Arguments
Claim Objections
The Applicant has properly amended the claims to overcome the objection to the claims. The objection is withdrawn.

Rejection Under 35 USC 103
The Applicant has amended the claim. Based on the amendment the rejection under 35 UC 103 is withdrawn. See below for the reasons for allowance.

End Response to Arguments

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Brian Tompkins on 06/06/2022.

Amended Listing of Claims:

7. (Currently Amended) The computer implemented method of Claim 1, wherein the at least one individual well is a multilateral well.
8. (Currently Amended) The computer implemented method of Claim 1, wherein the at least one individual well is multilateral horizontal well in a formation layer of the subsurface reservoir.


Allowable Subject Matter
Claims 1, 2, 3, 7, 8, 9, 10, 11, 15, 16, 17, 18, 19, 23, 24 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance

Claims 1, 9, 17:
While the art of record makes obvious all the limitations as outlined in the previous Office action, none of these references taken either alone or in combination with the prior art of record disclose (claims 1, 9, 17) “... connecting the interpolated locations for the pairs of adjacent wells intersected by the well path to form the interpolated well trajectory for the individual well...” in combination with the remaining elements and features of the claimed invention. It is for these reasons that the Applicant’s invention defines over the prior art or record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN S COOK/Primary Examiner, Art Unit 2146